

115 HRES 1114 IH: Expressing support for designation of the week of October 7, 2018, through October 13, 2018, as “Latex Allergy Awareness Week”.
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1114IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Ms. Shea-Porter (for herself and Mr. Engel) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of the week of October 7, 2018, through October 13, 2018, as Latex Allergy Awareness Week.
	
 Whereas incidences of latex allergies have increased due to widespread exposure to products containing latex rubber allergen;
 Whereas latex allergies can be elicited by touching a product containing natural rubber latex, breathing airborne latex protein particles, or digesting food prepared using latex gloves;
 Whereas those who suffer from latex allergies commonly suffer from cross-reactive food allergies or asthma;
 Whereas latex allergies can be prevented by avoiding all latex-related products which can be found in health care environments, restaurants, childcare facilities, workplaces, schools, communities, and homes; and
 Whereas the week of October 7, 2018, through October 13, 2018, would be appropriate to designate as Latex Allergy Awareness Week: Now, therefore, be it  That the House of Representatives supports the designation of Latex Allergy Awareness Week.
		